Citation Nr: 1828426	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a chest pain, to include costochondritis

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for right wrist disability.

7.  Entitlement to service connection for a left wrist disability.

8.  Entitlement to service connection for a right hand disability.

9.  Entitlement to service connection for a right shoulder disability.

10.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Air Force from October 1970 to October 1979.  He had subsequent membership in the Oklahoma Air National Guard, with periods of federal active duty from April to November 1990 and from May 1993 to July 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned. 

The Board notes that the issues of entitlement to service connection for Stiff Person Syndrome (SPS) (formerly known as Stiff Man Syndrome) and a neck disability were also before the Board.  However, a December 2017 rating decision granted service connection for those disabilities and, therefore, they are no longer before the Board.

The issues of service connection for diabetes mellitus, right and left wrist disabilities, chest pain, and right hand, right shoulder, and heart disabilities, and entitlement to an increased rating for a left shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's headaches are shown by competent medical evidence to be causally related to his service-connected SPS and/or cervical spine disability.

2.  At no time during the pendency of this claim has the Veteran had a left hand disability for VA purposes.


CONCLUSIONS OF LAW

1.  Service connection for headaches as secondary to the Veteran's service-connected SPS and/or cervical disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 

2.  Service connection for a left hand disability is not warranted.  38 U.S.C. §§ 1101, 1112, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.
Service Connection Generally

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)


Headaches

On July 2017 VA headaches examination, the examiner diagnosed tension headaches and opined that these were associated with neck spasms and tension associated with the condition of SPS.

In light of the foregoing, and considering the lack of any evidence to the contrary, the Board finds that the Veteran's headaches are secondary to his service-connected SPS and/or cervical spine disability and therefore grants service connection for this disability.  38 C.F.R. §§ 3.303, 3.310; see also Allen, 237 F.3d at 1381.

Left Hand

The Veteran's service treatment records note reports of tenderness and swelling in his left hand; however, no disability was diagnosed.

On July 2017 VA hand examination, a left hand disability was not diagnosed because there was "no pathology to render a diagnosis."  The examiner opined that no condition could be found for the reports of left hand pain, stiffness, and swelling other than SPS.  He further opined that the Veteran's reports of intermittent swelling, weakness, and pain are the early manifestations of SPS.

As stated above, a December 2017 rating decision granted service connection for SPS (rated 40 percent disabling, which includes reports of widespread musculoskeletal pain and tender points).  

The Board has carefully considered the Veteran's lay statements and finds that he is competent to discuss symptoms of left hand pain.  The Veteran, however, has not been shown to have medical training, and as such, cannot provide a specific diagnosis or cause for these symptoms; questions of causation and specific diagnosis for these conditions are complex and require medical training.  As such, the Veteran is not qualified to opine that his symptoms represent a diagnosed left hand disability, especially one that is separate and apart from his already service-connected SPS.  Without a competent diagnosis of a relevant disability, service connection is not available.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   Accordingly, because there is no indication in the record that the Veteran has been diagnosed with a separate left hand disability at any time during the course of this appeal, the claim for service connection for this condition must be denied.  See 38 C.F.R. § 4.14 (2017); see also Brady v. Brown, 4 Vet.App. 203, 206 (1993) ("The rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptom[s].").


ORDER

Service connection for headaches is granted.

Service connection for a left hand disability is denied.


REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection - Diabetes Mellitus

In March 2011 correspondence, the Veteran's treating physician stated that the treatment undertaken for the Veteran's service-connected SPS "may have contributed to his diagnosis of diabetes type II." To date, this theory of entitlement has not been adequately developed.
Service Connection - Costochondritis and Heart and Bilateral Wrist Disabilities

The Board finds that the July 2017 VA examinations obtained in these matters are inadequate as the examiner failed to diagnose these disabilities without fully reconciling these findings with certain diagnoses already of record (e.g., costochondritis, atherosclerotic heart disease/coronary artery disease, and bilateral carpal tunnel syndrome).  Accordingly, additional addendum opinions must be obtained (with examinations if necessary).

Service Connection - Remaining Disabilities

The Board finds that the July 2017 VA examinations obtained in these matters are inadequate as they fail to consider all possible theories of entitlement, to specifically include whether such disabilities were caused or aggravated by the Veteran's now service-connected SPS and/or whether they are manifestations/symptoms of his service-connected SPS.  Accordingly, additional addendum opinions must be obtained (with examinations if necessary).

Increased Rating - Left Shoulder

Since the time that the claim for an increased evaluation of the service-connected left shoulder disability was last before the Board, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.   

In this case, a review of the claims file reveals that the VA shoulder examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA shoulder examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should forward the Veteran's record to the July 2017 VA examiner for review and an addendum opinion regarding the nature and likely cause of the Veteran's diabetes mellitus.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's claims folder must be made available to the opinion provider.  Based on review of the record (including this remand), the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's diabetes mellitus is related to his service?  If not, is it at least as likely as not (a 50% or better probability) that  such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected SPS (or any medications used to treat his SPS)? 

If the examiner finds that the Veteran's diabetes mellitus was not caused, but was aggravated by his SPS and/or associated medications, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to this aggravation.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

2.  The AOJ should forward the Veteran's record to the July 2017 VA examiner for review and an addendum opinion regarding the nature and likely cause of the Veteran's right shoulder, right wrist, left wrist, right hand, left hand, and heart disabilities, and costochondritis.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's claims folder must be made available to the opinion provider.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Costochondritis

(a) Please identify, by diagnosis, any (and each) disability manifested by chest pain.  Specifically, does the Veteran have a diagnosis of costochondritis? If not, reconcile that conclusion with the diagnosis of costochondritis found in several VA treatment records.

The opinion provider is informed that it is not enough merely to conclude the Veteran does not currently have the claimed condition, even if not diagnosed during this current or prior evaluation.  Instead, the Veteran only needs to show he has had this claimed condition at SOME point since the filing of his claim or contemporaneous thereto, even if it has now resolved.

(b) For EACH disability diagnosed, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service?  

(c) If not, is it at least as likely as not (a 50% or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected SPS?

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

(d) If the Veteran does not have a diagnosed disability for his chest pain, are his reports of chest/sternum pain a manifestation or symptom of his service-connected SPS?  If not, please identify the cause of the pain considered more likely.

Heart Disability

(a) Please identify, by diagnosis, any (and each) heart disability.  The opinion provider is informed that it is not enough merely to conclude the Veteran does not currently have the claimed condition, even if not diagnosed during this current or prior evaluation.  Instead, the Veteran only needs to show he has had this claimed condition at SOME point since the filing of his claim or contemporaneous thereto, even if it has now resolved.

(b) For EACH disability diagnosed, to include atherosclerotic heart disease and/or coronary artery disease, is it at least as likely as not (a 50% or better probability) that these are related to the Veteran's service?  

(c) If not, is it at least as likely as not (a 50% or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected SPS?

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

Bilateral Wrist Disability

(a) Please identify, by diagnosis, any (and each) disability manifested by bilateral wrist pain.  Specifically, does the Veteran have a diagnosis of carpal tunnel syndrome (either unilateral or bilateral)?  If not, reconcile that conclusion with the diagnosis of bilateral carpal tunnel syndrome found in several VA treatment records.

The examiner's attention is directed to the July 2017 VA wrist examination that failed to diagnose a wrist disability but also noted a prior diagnosis of bilateral carpal tunnel syndrome and the examiner's statement that the Veteran's reports of numbness, weakness, and pain in the wrists are symptoms associated with carpal tunnel syndrome.

(b) For EACH disability diagnosed, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service?  

(c) If not, is it at least as likely as not (a 50% or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected SPS?

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

(d) If the Veteran does not have a diagnosed disability for either his right or left wrist pain, are his reports of this pain a manifestation or symptom of his service-connected SPS?  If not, please identify the cause of the pain considered more likely.

Right Hand Pain

(a) Please identify, by diagnosis, any (and each) disability manifested by right hand pain.  Specifically, does the Veteran have a diagnosis of right hand arthritis?  If not, reconcile that conclusion with the diagnosis of arthritis found in VA treatment records.

(b) For EACH disability diagnosed, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service?  

(c) If not, is it at least as likely as not (a 50% or better probability) that it was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected SPS?

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

Right Shoulder Disability

(a) For EACH right shoulder disability diagnosed, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service? If not, is it at least as likely as not (a 50% or better probability) that the Veteran's right shoulder disability is caused or aggravated by his service-connected SPS? 

The examiner's attention is directed to the following:
* The Veteran's statement during his July 2017 VA shoulder examination that he had pain and decreased range of motion in BOTH shoulders  since about 2003; 
* The Veteran's statement during his July 2017 VA muscle injuries examination that it is hard to separate the pain in the joints, such as in the shoulder, from the symptoms of SPS; and
* The Veteran's statement during his July 2017 VA shoulder examination that his shoulder condition was better after surgery but that he had to have surgery again due to severe muscle spasms from his service-connected SPS.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

3.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left shoulder disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. Specifically, the VA examiner should address the following:

(a) Provide range of motion and repetitive motion findings in degrees for the left shoulder in active AND passive motion and weight-bearing AND non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

(b) State whether there is objective evidence of pain on range of motion and after repetitive motion testing, including the degrees at which pain begins and ends.

(c) Note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, including retrospectively by providing observed or estimated degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to describe the extent of functional loss during flare-ups and, if possible, offer range of motion estimates based on the information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.  In providing all of the requested opinions, the examiner should consider the Veteran's competent lay statements regarding the observable symptoms he has experienced, including those associated with flare-ups.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


